Citation Nr: 1828223	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  16-26 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the appellant's request for a waiver of recovery of an overpayment of death pension benefits in the calculated amount of $14,260.00, was timely.


REPRESENTATION

Appellant represented by:	Laura D. Johnson, Attorney


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from December 1942 to November 1945.  He was the recipient of the Asiatic-Pacific Theater Ribbon with one silver service star and two bronze service stars, the Good Conduct Medal, the World War II Victory Ribbon, and the Philippine Liberation Ribbon.  He died in November 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2015 decision of the Committee on Waivers and Compromises (Committee) located at the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota, which determined that the appellant's request for a waiver of recovery of an overpayment of death pension benefits in the calculated amount of $14,260.00, was not timely filed.  Jurisdiction was subsequently transferred to the VA Regional Office (RO) in Milwaukee, Wisconsin.  The appellant filed a timely Notice of Disagreement (NOD) and a Statement of the Case (SOC) addressing the issue was provided in April 2016.  A timely substantive appeal was received in June 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

1.  In a letter dated October 4, 2013, the appellant was notified of an overpayment in the amount of $14,260.  The letter included a Notice of Rights and Obligations advising the appellant that she had a right to dispute the debt, as well as to request a waiver of the debt within 180 days.  

2.  The appellant's request for a request for waiver of recovery of the $14,260 overpayment was received on August 11, 2014.  


CONCLUSION OF LAW

A request for waiver of recovery of the overpayment of death pension benefits in the calculated amount of $14,260.00, was not timely received.  38 U.S.C. § 5302(a) (2012); 38 C.F.R. § 1.963 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Pursuant to the VCAA, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the Court of Appeals for Veterans Claims (Court) has held that the notice and duty-to-assist provisions of the VCAA do not apply to claims for waiver of recovery of overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).


Background

A review of the record indicates that in a November 2011 rating decision, the RO awarded the appellant death pension, effective April 25, 2011.  In a December 2011 letter, the RO notified the appellant of its decision and explained how her monthly pension rate had been calculated based on her reported annual income and expenses.  She was advised to notify VA of any changes to her income or net worth.  A copy of this letter was provided to the appellant's attorney.  

In January 2012, the appellant's attorney submitted an Eligibility Verification Report on which she reported changes to the appellant's previously reported income and unreimbursed medical expenses.  She explained that the additional income resulted from a one-time lump sum payment from the appellant's insurance company, received on December 20, 2011.  The appellant's attorney explained that at that time, the appellant had received a check for $36,960 representing benefits under a long-term care policy for the period from June 2010 to November 2010.  

In a September 2013 letter, the Pension Management Center advised the appellant that based on the additional income information she had submitted, her pension had been retroactively terminated from January 1, 2012, to January 31, 2013, because her income exceeded the maximum annual pension rate during that period.  See 38 C.F.R. §§ 3.271, 3.272 (providing that payments of VA pension benefits are made at the specified maximum annual rate, reduced on a dollar-for-dollar basis by annualized countable income.  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received).  The appellant was further advised that this retroactive termination of her pension had resulted in an overpayment of benefits which was subject to repayment.  

In a letter dated October 4, 2013, the Debt Management Center advised the appellant that the amount of the overpayment was $14,260.  She was advised that she had both the right to dispute the debt and the right to request a waiver.  The letter included a Notice of Rights and Obligations again explaining that the appellant had a right to dispute the debt, as well as to request a waiver of that debt.  The Notice explained, in bold print, that should she choose to request a waiver, such request must be received within 180 days.  

In a letter received later that month, the appellant's attorney challenged the validity of the debt at issue, alleging that the appellant's income had been improperly calculated during the period in question.  She did not request a waiver of the overpayment.  

On August 11, 2014, VA received a letter from the appellant's attorney again disputing the validity of the debt.  At that time, she also requested a waiver of the pension overpayment.  

In December 2014, the appellant's attorney reiterated the appellant's challenge to the validity of the debt and again requested a waiver of the debt.  

In a December 2015 decision, the Committee denied the appellant's request for a waiver on the basis that it had not been received within 180 days of notification of the indebtedness.  

The appellant appealed the Committee's determination, arguing that "VA did not provide notice of the deadline for requesting a waiver" and that "[f]or this reason, Claimant did not appreciate the need to request a waiver of the alleged indebtedness following the 2013 decision."  In addition, the appellant argued that the debt itself had been erroneously calculated.  See February 2016 notice of disagreement.

On March 28, 2016, the Agency of Original Jurisdiction (AOJ) issued a Statement of the Case addressing the issue of the validity of the pension overpayment at issue.  The Statement of the Case was accompanied by a cover letter explaining that in order to appeal the decision, [y]ou must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed."  Further instructions were provided on an enclosed VA Form 9, Appeal to Board of Veterans' Appeals.  A copy of the letter and Statement of the Case was provided to the appellant's attorney.  

On April 5, 2016, the AOJ issued a Statement of the Case addressing the waiver issue.  Again, the Statement of the Case was accompanied by a cover letter explaining that in order to appeal the decision, [y]ou must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed."  Further instructions were provided on an enclosed VA Form 9, Appeal to Board of Veterans' Appeals.  A copy of the letter and Statement of the Case was provided to the appellant's attorney.  

On June 6, 2016, VA received a VA Form 9 from the appellant's attorney in response to both Statements of the Case.  Unfortunately, the appeal was not timely as to the validity issue.  38 C.F.R. §§ 20.302(b), 20.303 (To be considered timely, the substantive appeal must be filed within 60 days from the date that the RO mails the Statement of the Case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed).  Thus, the Board's jurisdiction extends only to the issue of whether the appellant's request for a waiver was timely received.  


Analysis

The threshold question in any claim concerning a request for a waiver of overpayment is whether the waiver request was timely filed.  Under applicable criteria, a request for waiver of indebtedness shall only be considered if it is made within 180 days from the date of notification of the indebtedness that is issued by VA to the debtor.  See 38 U.S.C. § 5302(a); 38 C.F.R. § 1.963(b).  The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  See 38 C.F.R. § 1.963(b)(2).

In this case, the date of VA's notification of indebtedness to the appellant is October 4, 2013.  Such notification also included an enclosed explanation of appeal rights, including the right to request a waiver and the time limit for making such a request.  

A waiver request from the appellant was first received in a communication dated August 11, 2014.  The Board has reviewed the entire claims file, but finds no earlier request for waiver recovery of the overpayment at issue, nor has the appellant pointed to any such communication.  Thus, a request for waiver was not made within 180 days from the date of notification of the indebtedness.  Absent the showing of VA or postal error, or other circumstances beyond the appellant's control, the Board has no authority to disregard the time limit for filing a request for waiver.  Thus, the Board must deny the request for a waiver of recovery of the overpayment in the amount of $14,260.00 based on the untimely waiver request.

In reaching this determination, the Board has considered the appellant's arguments to the effect that VA did not notify her of the need to request a waiver within 180 days.  

The legal provisions pertaining to the collection of debts owed by reason of participation in a VA benefits program are contained in 38 C.F.R. § 1.911.  Under section 1.911, when VA has determined that a debt exists by reason of an administrative decision or by operation of law, VA shall promptly demand, in writing, payment of the debt.  VA shall notify the debtor of his or her rights and remedies and the consequences of failure to cooperate with collection efforts.  

In the appellant's February 2016 notice of disagreement, she argued that she did not appreciate the need to request a waiver because VA did not provide notice of the 180-day deadline for requesting a waiver of the assessed debt.  

As set forth above, however, the record indicates that the appellant was, in fact, duly notified of the 180-day time limit for requesting a waiver on October 4, 2013.  Moreover, there is a well-established presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it is legally presumed that the Secretary properly discharged his official duties by properly handling claims submitted by the appellant, including sending her the "Notice of Rights and Obligations" which is referenced in the October 2013 letter from the Debt Management Center.  Statements of nonreceipt, standing alone, are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 90 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  

The Board has also considered the arguments of the appellant's attorney to the effect that the debt at issue is invalid.  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2017).

When a claimant raises the validity of the debt as part of a waiver application, it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the claimant's challenge to the lawfulness of the debt asserted against him or her.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); see also Narron v. West, 13 Vet. App. 223 (1999).  

In this case, however, the record reflects that the AOJ adjudicated the validity issue but the appellant failed to appeal it.  As noted, a Statement of the Case was issued on March 28, 2016, addressing this issue but the substantive appeal was not received until June 6, 2016, more than 60 days after issuance of the Statement of the Case and more than one year after the September 2013 decision of the Pension Management Center in St. Paul, Minnesota, which found that an overpayment had been created, which resulted in a debt.  Thus, the substantive appeal was not timely and the issue of the validity of the debt cannot serve as a basis for granting the benefit sought in this appeal.  See 38 U.S.C. § 7105(d)(3); 38 C.F.R. § 20.202, 20.302(b).


ORDER

Entitlement to a waiver of recovery of an overpayment of survivor's pension benefits in the calculated amount of $14,260.00 is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


